ORDER
PER CURIAM.
On consideration of the affidavit of Ser-guei Danilov, wherein he consents to disbarment from the Bar of the District of Columbia pursuant to § 12 of Rule XI of the Rules Governing the Bar of the District of Columbia, which affidavit has been filed with the Clerk of this Court, the report and recommendation of the Board on Professional Responsibility with respect thereto, and the letter from Bar Counsel dated August 4, 2006, advising the Court that Bar Counsel does not take exception to the report and recommendation of the Board on Professional Responsibility, it is this 24th day of August, 2006
ORDERED that the said Serguei Dan-ilov, is hereby disbarred by consent effective forthwith. The effective date of respondent’s disbarment shall run, for reinstatement purposes, from the date respondent files his affidavit pursuant to D.C. Bar Rule XI, § 14(g).
The Clerk shall publish this order, but the affidavit shall not be publicly disclosed or otherwise made available except upon order of the Court or upon written consent of the respondent.
The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board on Professional Responsibility and to the respondent, thereby giving the respondent notice of the provisions of Rule XI, § 14(g), and § 16, which set forth certain rights and responsibilities of disbarred attorneys and the effect of failure to comply with these provisions.